DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-15 and 17-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al (2020/0336236).
Regarding claims 7 and 18, Zhou discloses a method and a terminal (see a user equipment in paragraph 0036) comprising: a receiving section configured to receive a first synchronization signal (PSS), a second synchronization signal (SSS), and a broadcast channel (PBCH) (see PSS, SSS, and PBCH in figure 4); and a control section configured to control, in a given block that is formed by a given number of symbols and a given number of subcarriers (see resource blocks, subband, and symbols in paragraph 0071), reception of the PSS and the SSS which are located in a first frequency domain (see PSS and SSS locations in figure 4 and paragraph 0071), and the PBCH which is located in at least a second frequency domain that is broader than the first frequency domain (see figure 4 and paragraph 0071 where the PBCH which is located in at least a second frequency domain that is broader than the first frequency a portion of frequency domain resources other than frequency domain resources occupied by the PSS and the SSS. Note that the common control channel may occupy all frequency domain resources other than frequency domain resources occupied by the PSS and the SSS as described in paragraph 0072). 
Regarding claim 8, Zhou discloses the PSS, the SSS and the PBCH are at least located in different symbols (see paragraphs 0071 where Zhou discloses 3 symbols are used for PSS, SSS, and PBCH). 
Regarding claims 9, 19 and 25, Zhou discloses wherein the first frequency domain is included in a range of the second frequency domain, and the given domain is a domain in which the first frequency domain and the second frequency domain do not overlap (see figure 4 where there is a given frequency domain where PSS/SSS and PBCH do not overlap). 
Regarding claims 10, 20-21, and 26, Zhou discloses wherein a subcarrier corresponding to the given domain is predefined in accordance with predetermined specifications (see figures 2, 3, and 4 where different configurations for PSS, SSS, and PBCH can be configured). 
Regarding claims 11 and 22-24, Zhou discloses wherein the control section is configured to control reception by assuming that no other downlink signals are located in the given domain (see a gap between PSS/SSS with common control channel in figure 4 and paragraph 0071 where Zhou discloses the common control channel may occupy at least a portion of frequency domain resources other than frequency domain resources occupied by the PSS and the SSS. Note that 
Regarding claim 12, Zhou discloses a terminal comprising: a receiving section configured to receive a first synchronization signal (PSS), a second synchronization signal (SSS), and a broadcast channel (PBCH) (see figure 4);  and a control section configured to control, in a given block that is formed by a given number of symbols and a given number of subcarriers, reception of the PSS and the SSS which are located in a first frequency domain, and the PBCH which is located in at least part of a second frequency domain that is broader than the first frequency domain (see figure 4 where PSS/SSS is shorter than PBCH), wherein, in the given block, at least one of the PBCH and a reference signal is located in at least part of a given domain that is contiguous with the SSS in the frequency direction (see common control channel in figure 4 and configuring the common control channel further includes: configuring a demodulation reference signal of the common control channel for time and frequency synchronization of the user equipment in paragraph 0018). 
Regarding claim 13, Zhou discloses wherein the PBCH and the reference signal are located in the given domain away from the SSS by a given interval (see the common control channel may occupy at least a portion of frequency domain resources other than frequency domain resources occupied by the PSS and the SSS in paragraph 0071. Note that when the common control channel does not occupy all frequency domain resources other than frequency domain resources occupied by the PSS and the SSS, there will be a gap (a given interval) between the SSS and the reference signal/common control channel). 
Regarding claim 14, Zhou discloses wherein the first frequency domain is included in the second frequency domain, and the given domain is a domain in which the first frequency domain 
Regarding claim 15, Zhou discloses wherein a subcarrier corresponding to the PBCH and the reference signal located in the given domain is predefined in accordance with predetermined specifications (see configuring the common control channel and the primary synchronization signal and/or the secondary synchronization signal in the subband where the user equipment resides in the frequency division multiplexing manner includes: in a frequency domain, the common control channel occupying at least a portion of frequency domain resources other than frequency domain resources occupied by a SS/PBCH block in the subband, wherein the SS/PBCH block includes the primary synchronization signal and the secondary synchronization signal in 0009). 
 	Regarding claims 17, claim 17 claims a base station that is located at the other end of the communication with the terminal described in claim 7 and the process is the reverse process described in claim 7. Claim 17 is, therefore, subject to the same rejection.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Wu et al (2020/0195401).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472